Citation Nr: 1400676	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Grave's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to November 1989, February to June 1992, and April 25, 2005 to June 20, 2005.  There appear to have been a number of periods of active duty for training (ACDUTRA) as well.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 denial of service connection for a hysterectomy with salpingo-oophorectomy disorder which had been appealed was granted by the RO in October 2011.  Accordingly, that issue is no longer on appeal.  In April 2012, the Veteran withdrew a request for a hearing which had previously been requested.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At issue in this case is whether the Veteran's current Grave's disease was incurred or aggravated during active duty (including ACDUTRA).  The earliest record of treatment of record for it is dated in January 2003 from Dr. Parbhoo.  That record states that 1 year beforehand, the Veteran's eyes were watery, swollen, and bulging.  Grave's orbitopathy and Grave's disease were diagnosed.  The Veteran indicated in her August 2008 claim that Grave's disease began in November 2003.  Friends of the Veteran reported in September and October 2008 that she had had eye problems for all of 2001, and that she had been diagnosed with Grave's disease in November 2001.  

In September 2008, the Veteran reported that she had had active duty tours during July 2000, from August to September 2000; during October 2000, July 2002, and September 2002; from April to June 2005; during July 2005; and from November 2005 to September 2006, February to September 2007, and October 2007 to April 2008.  She reported in July 2009 that while on active duty from December 2000 to October 2001 and from July "2003" through September 2002, she was having symptoms, and that in November 2002, she was diagnosed with Grave's opthalmopathy.  She stated that at the time, she refused an extension of active duty orders so that she could concentrate on her health.  Five eye surgeries followed over the next 2 years, and Tricare authorized her to stay with the physicians that were following her for continuity of care.  Because the service does not perform the types of eye surgeries she had, they referred her to off-base surgeons.  She indicated that this occurred during active duty and that she was followed by both service and private providers.  The Veteran indicated in January 2010 that she had active duty tours through April 2008.  

It appears based on the above information that verification of ACDUTRA and/or other active duty service dates between 2000 and April 2008 is necessary, that there are relevant service and private medical records which are not of record that should be obtained, particularly from between 2000 and 2003, and that a VA examination is thereafter necessary, as part of VA's duty to assist the Veteran under 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical evidence, including any service department and private medical records of treatment which the Veteran received leading up to the diagnosis of Grave's disease.  These should include any service and private medical records concerning eye or other Grave's disease complaints from about 2000 onward.  Records should be requested directly from the service facilities that treated the Veteran, as previous attempts to obtain records through other channels were unsuccessful. 

2.  Make arrangements for exhaustive development to obtain certification of the Veteran's ACDUTRA and/or other active duty from 2000 through April 2008, and particularly from 2000 through 2005.  The certification must specifically indicate the beginning and terminal dates of such periods.

3.  After the service personnel records and service and private medical records requested above have been received, schedule the Veteran for a VA examination for her Grave's disease.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner for use in the study of this case.  The examiner should very carefully review the claims folder and examine the Veteran as necessary for purposes of the opinions requested below.  After the conclusion of the examination and record review, the examiner should provide the following opinions:

(a) Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's Grave's disease was incurred or aggravated (permanently worsened beyond the natural progression of the disorder) during a period of ACDUTRA or active duty.  

(b) If the examiner determines that the Veteran's Grave's disease was aggravated by a period of ACDUTRA or active duty, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310.  If the examiner is unable to provide a statement as to the degree of any aggravation, then the examiner should provide a rationale as to why it is not possible.

The examiner should provide a rationale for all provided opinions.

The examiner must carefully review the claims file, interview the Veteran, and cross-correlate the information to get an accurate account of her medical history.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


